— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered March 25, 1983, convicting him of robbery in the second degree (two counts) and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant challenges both the legal and factual sufficiency of the evidence adduced as to identification. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit (see, People v Fleming, 133 AD2d 167). Mangano, J. P., Lawrence, Eiber and Spatt, JJ., concur.